The Honorable Art Givens State Representative 301 Brookwood Road Sherwood, AR 72116
Dear Representative Givens:
This is in response to your request for an opinion on the following questions:
  1. If the canvassers inadvertently failed to acknowledge and/or notarize signatures that were properly obtained on a petition, and the petition is turned in to the Secretary of State's office, can they get the defective petition back from the Secretary of State's office and have the canvasser verify the petition and have it properly notarized?
  2. If petitions are turned in, and the canvasser inadvertently indicates the wrong county of residence for the person who signed the petition, can the canvasser get the petition back from the Secretary of State's office and correct the petition to indicate the county of residence of the individual who signed the petition?
It is my understanding that these questions have been raised as issues in litigation currently pending before the Arkansas Supreme Court in the case of Casteel, et al. v. McCuen, et al.,
Case No. 92-925. The longstanding policy of this office dictates that opinions not be rendered on matters in litigation. These questions are before the judicial branch, and are properly resolved in that forum.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh